Citation Nr: 0608698	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1990 to January 
1992.  She served in the Southwest Asia Theater of Operations 
during the Gulf War from December 1990 to May 1991.  Her 
decorations include a Southwest Asia Service Medal with two 
Bronze Stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, that denied the above 
claims.

In June 2004, the Board remanded the present matter for 
additional development and due process concerns.  

The claim of service connection for a psychiatric disability 
other than PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDING OF FACT

PTSD is related to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

PTSD

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Thus, there is no 
prejudice to the veteran in deciding her claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MEDICAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

The veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are not "recognized military citations or other 
supportive evidence" that the veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis 
added).  The Board finds, therefore, that the veteran is not 
a veteran of combat.  Accordingly, under 38 C.F.R. 
§ 3.304(f), the occurrence of claimed stressors not related 
to combat must be supported by credible evidence.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for PTSD.  

The record shows that the veteran received psychiatric 
treatment from a VA facility.  In a letter dated November 
2005, Dr. L.R.C. and D.D., NP, stated that the veteran had 
been their patient since April 1999 and was initially treated 
for depressive disorder.  Further examination, however, 
showed that the veteran met the criteria for PTSD and was 
suffering from symptoms of PTSD.  They attributed the 
veteran's PTSD diagnosis to several traumatic events that 
occurred during service, including several scud missile 
attacks, and stated that the veteran feared for her life 
while in service.  

In a letter dated July 2004, the veteran described the 
stressful events she encountered in service, which she 
believed caused her PTSD.  One of the stressors the veteran 
claimed caused her PTSD was scud missile attacks.  She stated 
that she kept a journal during service and submitted journal 
entries that demonstrated her claimed stressors.  A journal 
entry dated January 24, 1991 stated the following: "I was 
just falling off to sleep, I heard this god awful noise.  I 
sat straight up in bed and gasped as I realized it was an 
incoming missile.  Seconds later there was a deafening 
explosion that rocked the earth."  

In a response for a request for information received April 
2005, U.S. Army and Joint Services Records Research Center 
(JSRRC) provided an information paper from the Office of the 
Special Assistant for Gulf War Illnesses, which showed Iraqi 
scud missile attacks against specific locations in Saudi 
Arabia from January 20 to February 26, 1991.  Scud missile 
attacks were reported on January 23, 1991 and January 25, 
1991 in Saudi Arabia.  

As JSRRC verified scud missile attacks around the date that 
the veteran reportedly encountered one, and as her PTSD was 
attributed to witnessing scud missile attacks, the Board 
finds that service connection for PTSD is warranted.  In sum, 
there is competent medical evidence showing that PTSD is 
related to a verified in-service stressor.  The Board finds 
that the evidence supports the claim, and service connection 
is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

Psychiatric disability, other than PTSD

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case was previously remanded, but not all of the Board's 
directives were followed.  The previous remand directed the 
AMC to schedule the veteran for a VA psychiatric examination, 
however, the record does not indicate that an examination was 
scheduled.  Thus, another remand is necessary to accomplish 
this action.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of any current 
psychiatric disability, other than PTSD.  
The claims folder must be sent to the 
examiner for review.  A copy of this 
remand must also be provided to the 
examiner.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the examination report.

The examiner should determine whether the 
veteran suffers from a psychiatric 
disability other than PTSD.  If so, this 
disability should be identified and the 
appropriate diagnosis provided.  Then, 
the examiner should determine whether it 
is at least as likely as not that any 
psychiatric disability (other than PTSD) 
had its onset during active service or is 
related to any in-service disease or 
injury.  

2.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
medical report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report 
is deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


